IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2004-AN-02160-SCT

                               CONSOLIDATED WITH

                               NO. 2002-AN-01805-SCT




IN THE MATTER OF THE EXTENSION AND
ENLARGING OF THE BOUNDARIES OF THE
CITY OF LAUREL, MISSISSIPPI


DATE OF JUDGMENT:                          10/19/2004
TRIAL JUDGE:                               HON. FRANKLIN C. MCKENZIE, JR.
COURT FROM WHICH APPEALED:                 JONES COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                   RICHARD O. BURSON
                                           LESLIE PETTIS BARRY
                                           NORMAN GENE HORTMAN, JR.
NATURE OF THE CASE:                        CIVIL - MUNICIPAL BOUNDARIES &
                                           ANNEXATION
DISPOSITION:                               AFFIRMED - 03/02/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      EN BANC.

      RANDOLPH, JUSTICE, FOR THE COURT:


                     FACTS AND STATEMENT OF THE CASE

¶1.   In this annexation case, a petition was jointly filed by the City of Laurel, Mississippi

(“City”), and a private landowner, Randy Chesney (“Chesney”). Chesney subsequently sold
the property to Malcolm Carmichael (“Carmichael”). Carmichael was later substituted for

Chesney and is a party to this appeal.

¶2.    Chesney, the prior owner of the convenience store/ gas station (“convenience store”),

approached the City requesting that his business, located at 14 Lower Myrick Road, be

annexed by the City. The City, recognizing the opportunity to increase its tax base,

accommodated Chesney’s request, and passed Ordinance 1402-2002, seeking to annex a

portion of the right-of-way of State Highway 15 1 , along with the convenience store. The joint

petition was filed on July 11, 2002. The proposed area of annexation (“PAA”) tract is

adjacent and contiguous to the City. The convenience store subject to annexation is located

approximately four-tenths of a mile from the existing municipal boundary.

¶3.    On October 17, 2002, a hearing was held before the Jones County Chancery Court.

Without considering evidence of reasonableness, the Chancellor found the annexation could

not proceed as a matter of law, refusing to allow “the City to use the right-of-way ‘owned by

the State of Mississippi’ to make ‘pockets of territory outside the city limits’ contiguous.”

In the Matter of the Extension and Enlarging of the Boundaries of the City of Laurel,

Miss.: Randy Chesney and the City of Laurel, Miss., 863 So.2d 968, 969 (Miss. 2004). The

City and Chesney appealed to this Court. In a well-reasoned opinion authored by Chief

Justice Smith, this Court held the Chancery Court erred. “Whether this proposed annexation




       1
      There was no objection to the proposed annexation by the Mississippi
Department of Transportation.

                                              2
is reasonable or not is the ultimate question. Thus, the real determinative issue squarely

confronting us is whether the chancellor must conduct a full hearing allowing for evidence

and testimony and utilizing the indicia of reasonableness factors to determine if the proposed

annexation is to be allowed. We conclude that he must do so.” Id. at 971. Accordingly, this

Court reversed the Chancellor and remanded the case “with instructions to proceed on the

merits with a full hearing to determine whether the proposed annexation is reasonable.” Id.

at 973 (citations omitted). Pursuant to the mandate of this Court, on January 15, 2004, the

Chancellor conducted a full evidentiary hearing to determine whether or not the proposed

annexation was reasonable, vel non.

¶4.    Three opponents to the proposed annexation appeared at the hearing, as was their right

under Miss. Code Ann. § 21-1-31. In addition to stating their opposition, they answered

questions posed by the petitioners and the court. The opponents were not represented by

counsel at the hearing, nor have they filed a brief.

¶5.    The Chancellor heard testimony and received the evidence presented, before issuing

his opinion. The opinion addressed the twelve indicia of reasonableness established by this

Court in In re Enlargement and Extension of the Mun. Boundaries of the City of

Meridian, 662 So.2d 597, 609 (Miss. 1995). The Chancellor found the proposed annexation

was unreasonable. The City and Carmichael timely filed this appeal and present the following

issues for this Court’s consideration: (I) Whether the Chancery Court’s ruling that the

proposed annexation is unreasonable is manifestly wrong and not supported by substantial



                                              3
or credible evidence; (II) Whether the Chancery Court mischaracterized the annexation at

issue; and (III) Whether the Chancery Court’s ruling that the proposed annexation is “not

required by the public convenience and necessity” exceeded the court’s authority.

                                STANDARD OF REVIEW

¶6.    With increasing regularity, municipalities have sought to increase their area of control

and their tax base. Notwithstanding, a significant number of our state’s citizens prefer a rural

lifestyle, and abhor the constraints they believe a municipality will impose upon them, along

with increased taxes. The Legislature has placed the ultimate decision into the hands of the

Chancery Court for ratification, approval, and confirmation. See Miss. Code Ann. § 21-1-29.

Chancellors throughout the state are required to pass judgment on these competing interests.

In performing this burdensome task, the Chancellor is required to apply the correct law and

weigh the evidence. Only when the lower court fails to consider the applicable law as

established by statute and this Court, or when Chancellors abuse their discretion, should their

decisions be overturned.

              [W]here the Chancellor was the trier of facts, his findings of fact on
       conflicting evidence cannot be disturbed by this Court on appeal unless we can
       say with reasonable certainty that these findings were manifestly wrong and
       against the overwhelming weight of the evidence. Even if this Court disagreed
       with the lower court on the finding of fact and might have arrived at a different
       conclusion, we are still bound by the chancellor’s findings unless manifestly
       wrong....

Richardson v. Riley, 355 So.2d 667, 668 (Miss. 1978).




                                               4
¶7.    As an appellate court, we are prohibited from disturbing a Chancellor’s findings of

fact unless they are “manifestly wrong or clearly erroneous.” Martin v. Lowery, 912 So.2d

461, 464 (Miss. 2005) (quoting Bowers Window & Door Co. v. Dearman, 549 So.2d 1309,

1312-13 (Miss. 1989)). It is our solemn duty to afford due deference to a Chancellor, who

sits as the fact finder. The Chancellor’s role as fact finder parallels that of a juror. Model Jury

Instruction 1:35 states, “[a]s sole judges of the facts in this case, you determine what weight

and what credibility will be assigned the testimony and supporting evidence of each witness

in this case. You are required to use your good common sense and sound, honest judgment

in considering and weighing the testimony of each witness.” A Chancellor is afforded the

favor of observing the demeanor of witnesses and he is called upon to exercise his discretion,

as we similarly mandate jurors. It is the sole responsibility of jurors to consider and weigh

the evidence presented. Jurors are “permitted to draw such reasonable inferences from the

evidence as seem justified in light of your own experience.” See Mississippi Model Jury

Instructions 1:29; 1:3; 1:351:36; 1:37; 1:38 (West 2005). In Chancery Court, “the Chancellor

is vested with the responsibility to hear the evidence, assess the credibility of the witnesses,

and determine ultimately what weight and worth to afford any particular aspect of the proof.”

Rainey v. Rainey, 205 So.2d 514, 515 (Miss. 1967). In Rainey, this Court held, “[t]he

credibility of the witnesses and the weight of their testimony, as well as the interpretation of

evidence where it is capable of more than one reasonable interpretation, are primarily for the

chancellor as the trier of facts.” Id. Rainey further stated that if the issue is one of fact, the



                                                5
Chancellor’s decision will not be disturbed unless it is manifestly wrong. Id. As with any

finder of fact, he is entitled to consider the interests witnesses may have in the outcome.

Additionally, the Chancellor may consider the absence of proof required of the proponents

of annexation to sustain their petition.

¶8.    Parties seeking annexation have the burden of proving to the Chancellor the

reasonableness of their cause. Failure to do so must necessarily defeat their endeavor. The

role of this Court is not to superimpose our opinion over that of the Chancellor, because our

interpretation of facts, disputed and/or agreed, or the lack of facts, might cause us to reach

an entirely different conclusion. “Our standard of review is limited to a single question,

whether the annexation is reasonable.” Chesney and the City of Laurel, Miss., 863 So.2d

at 970 (citations omitted).

¶9.    The issue before the trial judge was whether the annexation was reasonable, vel non.

The issue before this Court is limited. Did the trial judge follow applicable law and was there

credible evidence, or the lack thereof, to validate his judgment? In Chesney and City of

Laurel, this Court held that when reviewing the decision of a Chancellor, “[r]eversal is

warranted only when the Chancery Court has employed erroneous legal standards or this

Court has a ‘firm and definite conviction that a mistake has been made.’” Id. at 971 (quoting

Bassett v. Town of Taylorsville, 542 So.2d 918, 921 (Miss. 1989). We must resist the

temptation to substitute our judgment for that of a Chancellor, even though we may have

found otherwise, had any one of us been the trial judge.



                                              6
                                       ANALYSIS

I.     Whether the Chancery Court’s ruling that the proposed annexation is
       unreasonable is manifestly wrong and not supported by substantial and credible
       evidence.

¶10.   Chancellor McKenzie’s Findings of Fact, Conclusions of Law, and Final Judgment

(“Opinion”), clearly demonstrate that he prudently considered and weighed the proof

presented, and analyzed it in conjunction with the twelve factors required to determine the

reasonableness vel non of the proposed annexation, as enumerated by this Court in City of

Meridian, 662 So.2d at 609. The Chancellor concluded that the standard of reasonableness

for annexation was not met. The Chancellor’s determination is amply supported in the record

and in his ten page opinion.

¶11.   (1) The Municipality’s need to expand: Testimony revealed this alleged need for

expansion arose only after the Mayor was approached by Chesney, who “came and made an

appointment in my office and said that he would like to voluntarily annex his property into

the City of Laurel.”

¶12.   Other than conclusory statements by the City’s elected officials and employees, no

evidence was presented by the City that there was a need to expand in the proposed area of

annexation (“PAA”), nor was any evidence presented that the alleged need arose prior to

Chesney’s request. No oral or documentary evidence was offered that from the date of

Chesney’s request until the date of the hearing, any analyses or studies had been undertaken

or reports or surveys prepared to support the City’s need to expand. The City acknowledged



                                             7
there were no previous requests for annexation in this area and that no other property in that

vicinity had been annexed by Laurel.

¶13.   Poole v. City of Pearl, 908 So.2d 728 (Miss. 2005) undergirds the Chancellor’s

opinion. Without “developing a litmus test,” Poole sets forth numerous non-exclusive factors

that should be considered by a chancellor in analyzing the need for expansion. Id. at 733-34.

With the exception of testimony by the City that it needed to expand its tax base, there was

no evidence presented by the City or Carmichael satisfying other Poole factors. No evidence

was presented of: (1) spillover development into the PAA by Laurel; (2) Laurel’s population

and internal growth; (3) Laurel’s need for developable land; (4) remaining vacant land within

Laurel; (5) growth in the PAA that would require comprehensive planning; (6) Laurel’s need

to exercise control over the PAA to provide comprehensive planning and growth; (7) traffic

counts; (8) limitations upon Laurel due to geography and surrounding cities; (9) any

environmental influences; and, (10) increased building permit activity. In the absence of

supporting evidence, we cannot say the Chancellor erred when he rejected the unsupported

testimony of the petitioner’s witnesses, all of which had an interest in the outcome.

¶14.   The pleadings and lack of proof support the Chancellor’s opinion that the City has no

need to expand into the PAA. The PAA is solely comprised of a highway right-of-way which

crosses a creek and flood plain, directly to a preexisting convenience store. The convenience

store is totally detached from the City, except for the highway right-of-way. Maps illustrating

the PAA, which were attached as exhibits to the Petition, reveal that the store is surrounded



                                              8
on all sides by county property, with the exception of the aforementioned highway right-of-

way.

¶15.    Fact finders are not bound by conclusionary statements or opinions which are not

supported by underlying facts, data, reports or surveys. The Chancellor found Carmichael and

the City failed their burden to satisfy factor (1) of the reasonableness test, which does not

favor annexation. We find, based upon the testimony and evidence, the petitioners failed to

satisfy factor (1).

¶16.    (2) Whether the area sought to be annexed is in the path of growth: The

Chancellor found that the proponents for annexation failed to satisfy factor (2). A witness for

the City testified that the proposed annexed area was in a path of growth, because it is on

Highway 15 South, a four-lane highway. In contrast, Carmichael, who owns the property,

testified the property is located at 14 Lower Myrick Road, which according to another

witness, is a two lane road. Ordinance 1402-2002 declared the property was located at 14

Lower Myrick Road.

¶17.    This Court, in In the Matter of the Enlargement and Extension of the Municipal

Boundaries of the City of D’Iberville v. The City of Biloxi, 867 So.2d 241 (Miss. 2004),

held,

        This Court has established factors for consideration when evaluating
        reasonableness as it relates to the path of growth which may or may not
        include: (1) spillover development in the annexation area; (2) annexation area
        immediately adjacent to City; (3) limited area available for expansion; (4)
        interconnection by transportation corridors; (5) increased urban development
        in annexation area; (6) geography; and (7) subdivision development.

                                              9
Id. at 253. The testimony presented failed to establish factors (1), (3), (5), (6) and (7).

¶18.   Although one witness opined that the PAA was in a path of growth, this opinion was

offered without corroborating evidence. The City conceded that Laurel did not seek to annex

Carmichael’s property or anything in that area in a prior annexation effort by the City. See

City of Laurel v. Sharon Water Works Ass’n, 2005 WL 1906031 (Miss. 2005). The

Chancellor specifically considered the testimony, or lack thereof, and found the testimony

was “doubtful.”

¶19.   It was within the prerogative of the Chancellor to accept or reject the testimony of any

witness, and consider all facts not in dispute, and make his decision accordingly. We find no

error in the Chancellor’s conclusion that the proponents failed to offer sufficient proof this

factor favored annexation.

¶20.   (3) The potential health hazards from sewage and waste disposal in the annexed

areas: The Chancellor found, “[t]he evidence shows that there are no health hazards in the

area which would be solved by annexation. The City approves the wastewater disposal of

Carmichael by private septic system and does not intend to provide sewer services.” No

testimony was presented that sewage and waste disposal would create any health hazards. We

find no error in his finding.

¶21.   (4) The municipality’s financial ability to make improvements and furnish

municipal services: We find no error in the Chancellor’s determination that the City was

able to provide municipal services, a factor which supports annexation.


                                              10
¶22.   (5) The need for overall zoning and planning in the area: A witness for the

petitioners testified to the needs and benefits of zoning this area. When asked, “[w]hat

benefits does zoning provide?” the witness related the general benefits of zoning, without

specifically addressing the benefits to be provided to the PAA. The petitioner’s witness

further testified that the area would be zoned as General Commercial or C-2, which would

allow its then present use. Regardless of whether zoning would be implemented, the property

retained its present use, as there was no evidence presented of zoning restrictions in the

county. The Chancellor concluded there is no benefit to the zoning of the PAA. This finding

was supported by Carmichael, who testified that his building already met the City’s standard

building code and that “there is some negative” to being zoned. As the PAA consists of one

business site and the highway right-of-way leading to it, the Chancellor did not err in finding

there is no need for any overall planning in the area. This factor does not favor annexation.

¶23.   (6) The need for municipal services in the area sought to be annexed: The City

would not be responsible for providing sewer or water services, as Carmichael did not seek

them. Carmichael asserted that he sought annexation to receive more efficient police service

and round-the-clock fire protection; a cheaper insurance rating; and to have access to garbage

services and pest control. However, the Chancellor found otherwise. Testimony was also

given that Carmichael was already serviced by a private garbage service, and if annexed, he

might considering changing to the garbage service provided by the City. Based on the




                                              11
testimony presented, the Chancellor found the request for municipal services was a pretext

to legalize the sale of beer, in an area where such sales were prohibited.

¶24.   Evidence also revealed the City was not going to provide water and sewer to the PAA.

The City would not install a fire hydrant in the PAA, but rather obtain water to fight fires by

ferrying water across the bridge from a fire hydrant four tenths of a mile away.

¶25.   Evidence was also presented that Carmichael would not receive any benefit from the

City’s police department, that was not already provided by the Sheriff’s department. Hubert

Welch (“Welch”), a retired school administrator who lives one half of a mile from the

convenience store, stated that deputy sheriffs’ cars are at the store “quite frequently,” as well

as the Constable’s vehicle. Carmichael also testified, “the Deputies do a good job.” Welch

testified that the area was adequately protected by three volunteer fire departments. No

testimony was presented by the petitioners that there was inadequate police or fire protection

in the area, but only generalized opinions that response time would be faster.

¶26.   The Chancellor found the area sought to be annexed would not benefit from the

provision of police and fire protection by the City, as Carmichael was already adequately

protected by volunteer fire departments and Sheriff’s patrol. This factor does not favor

annexation.

¶27.   This Court recognizes a conflict in fact exists regarding this factor, but as there is

substantial and credible evidence to support the Chancellor’s ruling, we are required to defer

to the Chancellor. Accordingly, we find no error.



                                               12
¶28.   (7) Whether there are natural barriers between the City and the proposed

annexed area: The Tallahala Creek and its flood plain lie between the limits of the City and

the area sought to be annexed. A witness for the petitioners testified that the creek was a

natural barrier, “but...it has a very substantial bridge... so there are no natural barriers that

would prohibit the City from annexing this property....” The chancellor stated, “a large

portion of the highway right-of-way sought to be annexed by the City consists of a bridge

spanning the creek and its flood plain.” The record reflects a bridge spans the creek and flood

plain for approximately four-tenths of a mile. The Chancellor found there is an established

bridge that accommodates the highway right-of-way and bypasses the natural barrier. The

Chancellor analyzed the interaction between this factor and factor (4).

¶29.   Chesney chose not to seek water or sewer services, although Ordinance 1402-2002

stated the City would provide the same municipal services to the PAA that were available to

all its residents. The Chancellor recognized water or sewer services had not been requested

by Carmichael; however, the Chancellor astutely observed that if this area were to be

annexed, Carmichael or a subsequent owner may seek water or sewer services from the City.

A consulting engineer hired by the City testified the City had not performed a cost analysis

for providing water or sewer services to the area. The Chancellor opined that if an owner of

this property were to request water and sewer services from the City, the costs of providing

water and sewer across or under a creek would be “so high that it would not be economically

feasible in order to serve one customer operating a convenience store.” We cannot say the



                                               13
Chancellor erred in opining that if a subsequent owner demanded water and sewer service

from the City, it would not be economically feasible for the City to provide these services

given the natural barriers between the City and the PAA. This factor does not favor

annexation.

¶30.   (8) The past performance and time element involved in the City’s provision of

services to its present residents: The Chancellor found that the City had done a good job

of providing services to its residents in the past, a factor which favors annexation, and is a

finding without error.

¶31.   (9) The impact (economic or otherwise) of the annexation upon those who live in

the area: The Chancellor found that only Carmichael and the State Highway Department

were in the PAA.

¶32.   The residents of the community who live near Carmichael’s store testified that

annexation would adversely affect their property. The evidence is clear that the only

individual to benefit from the proposed annexation would be Carmichael. Carmichael

testified he would benefit from annexation for the following reasons: (1) he could increase

revenues by being allowed to sell beer from his convenience store, which would allow him

to compete with a convenience store four-tenths of a mile away located in the City.

Carmichael testified, “I’m in this to make money;” (2) he believed police and fire protection

would be improved; (3) he would save money on insurance; and (4) he would have access

to City pest control. The Chancellor found that Carmichael’s request for annexation was


                                             14
motivated by his desire to sell beer to increase his profits, and the request for municipal

services was a mere pretext to accomplish this goal.

¶33.   No evidence was presented that annexation favorably impacts any other persons who

live in the area, a factor against annexation. We conclude no error was committed by the

Chancellor regarding factor (9).

¶34.   (10) The impact of annexation upon the voting strength of protected minority

groups: There are no voters residing in the area sought to be annexed; therefore, this factor

is neutral, and was so treated by the Chancellor.

¶35.   (11) Whether the property owners and other inhabitants of the area sought to be

annexed have in the past, and will in the future unless annexed, will because of their

reasonable proximity to the corporate limits of the municipality, enjoy economic and

social benefits of the municipality without paying their fair share of taxes: No proof

regarding this factor was introduced. This factor is also neutral.

¶36.   (12) Any other factors that may suggest reasonableness: The Chancery Court

found, “[t]his court is convinced that if Malcolm Carmichael now had the right to sell

alcoholic beverages at his convenience store, this annexation case would not exist.” The

Chancellor opined, “[t]he annexation would make legal what is now illegal in the area.”

¶37.   The Chancellor relied not only on the testimony of opponents regarding the sale of

beer, but also recognized that the citizens of the area surrounding the PAA expressed their

will through the ballot box, and voted to prohibit beer sales in the county, including the PAA.


                                              15
Rarely is the will of our citizens determined by direct vote. However, here the citizens voted

to keep beer out of the PAA, and this Court accords deference to their expression, and finds

no fault in the Chancellor’s consideration of same. It is not and should not be a conclusive

test of reasonableness, but rather a factor in determining reasonableness by examining the

totality of the circumstances.

¶38.   The lower court also received evidence from Leroy Hamilton, a Public Accountant

and a Jones County School System, District Four Board member, that the present line of

demarcation between the City and County, the bridge that spans the Tallahala Creek and

flood plain, would be lost. Hamilton testified he and other residents love the City, but have

chosen to live in the County and do not want the City to cross the bridge into the County.

Hamilton stated he and other residents did not want the City to cross over the bridge because,

“they are afraid if you ever get there, you will continue.” It is this concern that if the City

established a beachhead by annexing a “string on a balloon,” (see infra), the City may later

seek to annex other parcels in the area where people have chosen to build and live outside

of the City. Hamilton and other residents “are fearing the City more than the alcohol sales.”

¶39.   The lower court found annexation for the purpose of Carmichael increasing his profits

by selling beer was unreasonable.

¶40.   The Chancellor properly considered the twelve indicia of reasonableness. We are

satisfied that the trial court applied the correct legal standard, and there exists a sufficient

combination of (1) undisputed facts; (2) contested facts; and (3) the absence of documented



                                              16
data, facts, analysis, or studies for the Chancellor to deny annexation. Concluding such, the

Chancellor’s judgment cannot be said to be manifestly wrong or clearly erroneous.

Accordingly, we affirm.

II.    Whether the Chancery Court mischaracterized the annexation at issue

¶41.   The appellant charges the Chancery Court mischaracterized the annexation at issue

by including in his opinion: “This case presents a joint request for annexation. One by the

City of Laurel which seeks annexation of 4/10 of a mile of the right-of-way of Mississippi

Highway 15 South of Laurel. And the other by property owner Malcolm Carmichael which

seeks annexation of his property once the City’s annexation is able to extend the City

boundaries so it touches his property.”

¶42.   There is no evidence the Chancery Court failed to follow this Court’s mandate and

treat the annexation as one tract. It is obvious that the ultimate decision of the Chancellor did

not turn on the language quoted by the appellants, as it is clear the Chancellor considered the

twelve reasonableness factors as required by the Court in Chesney, as addressed in our

analysis of Issue I.

¶43.   Courts throughout this land have been troubled by the adjacency issue about which

this Court made a clear pronouncement in Chesney. Other courts refer to this type of

annexation as “shoestring,” “balloon on a stick,” “corridor” or “long lasso” annexation,

which rely solely on a highway right-of-way or a narrow corridor to connect the municipality

to an otherwise noncontiguous area in order “to capture a prize parcel.” Town of Baraboo



                                               17
v. Village of West Baraboo, 699 N.W.2d 610 (Wisc. App. 2005). See also City of Rapid City

v. Anderson, 612 N.W.2d 289 (SD 2000); Hughes v. Town of Oak Island, 580 S.E.2d 704

(NC App. 2003).

¶44.   This Court has wisely determined that no single factor should be used to defeat or

sustain annexations; but has sufficiently developed a body of law for chancellors to follow

to determine reasonableness vel non. Single issue concerns such as “balloon on a stick” or

“corridor” annexations are subsumed into the overall broader analysis of the totality of the

circumstances, and can be considered within the twelve factor framework.

¶45.   Appellants ask this Court to parse the Chancellor’s words, when the record is clear

that the Chancellor did treat the PAA as one tract of land for annexation consideration.

Appellants concede in their brief the purported error is “probably not reversible error.” The

Court agrees with the appellant and finds no reversible error as to Issue II.

III.   Whether the Chancery Court’s ruling that the proposed annexation is “not
       required by the public convenience and necessity” exceeded the Court’s
       authority.

¶46.   As the Chancellor considered the twelve reasonableness factors required by this Court

in a clear and concise manner and justifiably determined the annexation to be unreasonable,

it was harmless error for him to consider public convenience and necessity.

¶47.   The language in the Chancellor’s opinion regarding “public convenience and

necessity” is, at worst, mere surplusage. The Chancellor made a clear analysis of the twelve

reasonableness factors; therefore, his consideration of “public convenience and necessity”



                                             18
is of no consequence in the ultimate determination of this case. In an otherwise exceptional

opinion on the reasonableness vel non of the attempted annexation, the Chancellor properly

considered the twelve reasonableness factors required by this Court. Therefore, Issue III is

without merit.

                                     CONCLUSION

¶48.   It is the duty of this Court to defer to the Chancellor unless we are convinced his

findings are manifestly wrong or clearly erroneous. In this case, the Chancellor properly

considered all factors required for annexation cases, as previously enumerated by this Court.

The determination by the Chancellor was neither manifestly wrong, nor clearly erroneous.

Therefore, we affirm his decision.

¶49.   AFFIRMED.

    SMITH, C.J., WALLER AND COBB, P.JJ., EASLEY, CARLSON AND
DICKINSON, JJ., CONCUR. GRAVES, J., DISSENTS WITHOUT SEPARATE
WRITTEN OPINION. DIAZ, J., NOT PARTICIPATING.




                                             19